COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-190-CV
 
IN RE THE CADLE COMPANY       
           
           
           
           
    RELATORS
AND CITIZENS AGAINST CORRUPT
ATTORNEYS, INC.
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
       
The court has considered relators' petition for writ of mandamus and emergency
request for stay and is of the opinion that relief should be denied. 
Accordingly, relators' petition for writ of mandamus and emergency request for
stay are denied.
       
Relators shall pay all costs of this original proceeding, for which let
execution issue.
 
                                                                       
PER CURIAM
 
PANEL B: DAY, LIVINGSTON, and WALKER, JJ.
               
WALKER, J. recused.
 
DELIVERED: July 1, 2003

1. See Tex. R. App. P. 47.4.